Citation Nr: 1614242	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-12 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression with panic attacks and agoraphobia.

2.  Entitlement to service connection for adreno-pituitary dysfunction.

3.  Entitlement to service connection for cervical strain with degenerative disc disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for chronic obstructive pulmonary disease.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1970.  He had additional unverified service with the Army Reserve National Guard.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Board found new and material evidence had been submitted, and reopened the claim for service connection for an acquired psychiatric disability.  The claim for service connection for an acquired psychiatric disability on the merits, along with the remaining issues, was remanded for additional development of the record.

The Board notes the Veteran died in August 2015, and the appellant, his widow, has been substituted for him and has continued the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its remand, the Board directed the AOJ to verify the Veteran's National Guard service, and to obtain any service treatment records and service personnel records from that service.  The record reflects that the AOJ contacted the National Personnel Records Center twice to attempt to obtain these records.  It is noted, however, that both times the request was for the records for the Veteran's National Guard service for period from November 1969 to August 1970.  This was the Veteran's period of active duty.  In February 2016, the National Personnel Records Center indicated it had no records for the Veteran and suggested the VA contact the State Adjutant General's office.  This was not accomplished.  

In March 2014, a private psychologist, Heather Henderson-Galligan, diagnosed depressive disorder not otherwise specified, and concluded that it was at least as likely as not that it was related to the Veteran's service in 1969.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to verify all of the Veteran's periods of active duty for training and inactive duty for training with the Army and Army National Guard.

2.  Contact the appropriate State Adjutant General's office and request any service treatment records and service personnel records from the verified periods of active duty for training and inactive duty for training.

3.  After the above has been accomplished, the AOJ should arrange for the Veteran's records to be referred to a psychiatrist for an opinion as to whether it is at least as likely as not that the Veteran's psychiatric disability had its onset in service, to include a period of National Guard service.  

The opinion provider should address the conclusion of the Veteran's private psychologist, and provide a rationale for any opinion set forth.  

4.  The AOJ should then review the record and readjudicate the claims, after any development deemed necessary.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




